Title: Thomas Jefferson to Robert Morrell, 5 February 1813
From: Jefferson, Thomas
To: Morrell, Robert


          Sir Monticello Feb. 5. 13.
          The book which you were so kind as to take charge of at Paris for me is safely recieved, and I thank you for your care of it, & more particularly for the indulgent sentiments you are so kind as to express towards myself. I am happy at all times to hear of the welfare of my literary friends in that country. they have had a hard time of it since I left them. I know nothing which can so severely try the heart and spirit of man, & especially of the man of science, as the necessity of a passive acquiescence under the abominations of an unprincipled tyrant who is deluging the earth with blood to acquire for himself the reputation of a Cartouche or a Robin Hood. the petty larcenies of the Blackbeards & Buccaneers of the ocean, tho more immediately exercised on us, are dirty and groveling things addressed to our contempt while the horrors excited by the Scelerat of France are beyond all human execrations. with my thanks for your kind attentions be pleased to accept the assurance of my respect
          
            Th:
            Jefferson
        